Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

Applicant’s election without traverse of claims 1-11 and 16-17 of Group I in the reply filed on 08/09/2021 is acknowledged. Claims 12-15 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II (claims 12-15) and group III (claims 18-20), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/09/2021.
Applicant have canceled claims 12-20 without prejudice.




Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46


USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.

Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,

686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619

(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-11 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12 and 16-17 of U.S. Patent No. 10,335,883. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same invention with the claims of this instant application having a broader scope (i.e., an orientation sensor is the orientation sensing system; a processing system is one or more processors; claims 1 and 8 discuss about determine travel distance which is equivalent to instant application’s claim 2; claim 2 discuss about determine a travel speed of welding torch which is equivalent to claim 3. Claim 3 discuss about accelerometer which is equivalent to instant application’s claim 4; claim 4 discuss about gyroscope which is equivalent to instant application’s claim 5; claim 5 is equivalent to instant application’s claim 6; claim 6 is equivalent to instant application’s claim 7; claim 7 is equivalent to instant application’s claim 8; claim 8 is equivalent to instant application’s claim 9; claim 9 is equivalent to instant application’s claim 10; claim 10 is equivalent to instant application’s claim 11; Claims 12, 16-17 is equivalent to instant application’s claim 1 and 16-17).



Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35
U.S.C. 112, sixth paragraph:

the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35
U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform


the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“an orientation sensing system … is configured to sense a welding torch orientation relative to a direction of a gravity” in claim 1.
“a processing system … configured to determine an angular position” Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
an orientation sensing system (claim 1 at line 2). There is no description in regards to what structure constitute the orientation sensing system.
a processing system (claim 1 at line 4). There is no description in regards to what structure constitutes the processing system.
If applicant does not intend to have this/these limitation(s) interpreted under 35

U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “an orientation sensing system … is configured to sense a welding torch orientation relative to a direction of a gravity” at lines 2-3. There is no specific information regarding an orientation sensing system in the detailed description and drawings of instant application. It is unclear what structure constitutes an orientation sensing system in order to perform the functional language (i.e., sense a welding torch orientation relative to a direction of a gravity).
Claim 1 recites “a processing system … configured to determine an angular position of the welding torch relative to a pipe based at least in part on the sensed welding torch orientation and a radius of the pipe” at lines 4-6. There is no specific information regarding a processing system in the detailed description and drawings of instant application. It is unclear what structure constitutes a processing system in order to perform the functional language.


Claim 10 recites “the processing system is configured to fuse sensed orientations from

the orientation sensing system and the weld area sensor” at lines 3-4. It is unclear and not understood as to how the processing system is configured fuse the sensed
orientations? See MPEP 2173.05 (a). Examiner suggested to amend “fuse” to “receive” to clearly and precisely define the metes and bounds of claimed invention. See MPEP 2173.02. For examining purpose, examiner has interpreted that “the processing system is configured to receive sensed orientations from the orientation sensing system and the
weld area sensor”





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Freytag (US 3,509,314) in view of Karakas (US 2007/0187378) and Martawibawa et al. (US 2005/0230379).
Regarding claim 1, Freytag discloses “a welding system” (fig.2), comprising:

“an orientation sensing system” (col.3 at lines 54-70, i.e., accelerometers are convenient because they do not require any fixed reference points or level. The accelerometer 16


which may be linear accelerometer ... two or more accelerometers may be employed to produce

different integrated voltages for different directions of movement of the welding gun) associated with “a welding torch” (10) and is “configured to sense a welding torch orientation relative to a direction of gravity” (col.3 at lines 54-70. As explained above, the sensing system sense the welding torch orientation such as torch movement directions. It is inherently and necessarily that the accelerometer sensor senses movement direction is relative to a direction of gravity because an accelerometer is a device that measures proper acceleration; proper acceleration is not the same as coordinate acceleration (rate of change of velocity). For example, an accelerometer at rest on the surface of the Earth will measure an acceleration due to Earth's gravity, straight upwards (by definition) of g ≈ 9.81 m/s2. By contrast, accelerometers in free fall (falling toward the center of the Earth at a rate of about 9.81 m/s2) will measure zero); and
“a processing system” (20) communicatively coupled to “the orientation sensing system” (col.3 at lines 54-70, i.e., accelerometers are convenient because they do not require any fixed reference points or level. The accelerometer 16 which may be linear accelerometer ... two or more accelerometers may be employed to produce different integrated voltages for
different directions of movement of the welding gun).

Freytag is silent regarding a processing system configured to determine an angular position of the welding torch relative to a pipe based at least in part on the sensed welding torch orientation and a radius of the pipe.
Karakas teaches “a processing system” (18 and 20) configured to determine “an angular position of the welding torch relative to an object based at least in part on the


sensed welding torch orientation” (paragraph 0079. It is noted the handheld welding torch can be rotated so that the position of welding torch is relative to an object such that the sensor feedback to the control unit 18 in order to determine angular position of the welding torch. It is noted that the rotational position means angular position). The advantage of a processing system configured to determine an angular position of the welding torch relative to a pipe based at least in part on the sensed welding torch orientation and a radius of the pipe is to provide control welding process such as amplitude of the welding current to obtain an optimal welding result based on movement of torch (paragraph 0079 and paragraph 0080) as taught by Karakas. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Freytag with Karakas, by replacing the control device (20) of Freytag with control device (18 and 20) of Karakas, to provide control welding process such as amplitude of the welding current to obtain an optimal welding result based on movement of torch (paragraph 0079 and paragraph 0080) as taught by Karakas.
The combination of Freytag and Karakas do not teach an object is a pipe and a radius of the pipe.
Martawibawa et al. teaches “an object is a pipe" (a pipe comprise 26 and 28) and “a radius of the pipe” (it is inherent that the pipe has a radius. Fig.1, 26 and 28). The advantage of having an object is a pipe and a radius of the pipe is to provide different type of workpiece to be welded together based on required construction specification.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to further modify the combination of Freytag and Karakas,


by replacing the workpiece (12 and 13) of Freytag with workpieces (26 and 28) of Martawibawa et al., to provide different type of workpiece to be welded together based on required construction specification.
Regarding claim 4, modified Freytag discloses the orientation sensing system

comprises “at least one accelerometer” (Freytag, col.3 at lines 54-70, i.e., accelerometers are convenient because they do not require any fixed reference points or level. The accelerometer 16 which may be linear accelerometer ... two or more accelerometers may be
employed to produce different integrated voltages for different directions of movement of the welding gun).
Regarding claim 10, modified Freytag discloses “a weld area sensor” (Karakas,

paragraph 0028, i.e., any desired suitable sensors or sensor arrangement can be used for sensing translational positional changes of the working head. For example, an ultrasonic sensor) located within a weld area, wherein “the weld area sensor is configured to also sense orientation of the welding torch” (paragraph 0028, i.e., so that position of the working head in three-dimensional space or positional changes can be distinctly detected from the respective distance of the working head from each of the ultrasonic receivers), and “the processing system is configured to receive sensed orientations from the orientation
sensing system and the weld area sensor” (paragraph 0028, abstract and paragraph 0069. It is noted that at least one of sensor 14 or 16 can be ultrasonic sensor that feedback to the control unit 18 and 20). The advantage of having a weld area sensor is to precisely sensing translational positional changes of working head. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was


made to further modify Freytag with Karakas, by adding ultrasonic sensor of Karakas to modified Freytag's control unit, to precisely sensing translational positional changes of working head.


Claims 2-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Freytag (US 3,509,314) in view of Karakas (US 2007/0187378) and Martawibawa et al. (US 2005/0230379) as applied in claims 1, 4 and 10 above, and further in view of Cerwin (US 2005/0251294).
Regarding claim 2, modified Freytag discloses “the processing system is

configured to determine “a travel direction travelled by the welding torch from an

initial position to the angular position” (Karakas, 18, 20 and paragraph 0029 and paragraph 0067, i.e., sensed position and/or positional changes).
Modified Freytag is silent regarding processing system is configured to determine travel distance.
Cerwin teaches “processing system is configured to determine travel distance” (abstract, i.e., a computing and processing device 100 … accelerometer 110 allows for the calculation a second angle of rotation ... distance sensors can determined distance to a work
piece). The advantage of having processing system is configured to determine travel distance is to determine sensor to a workpiece for alignment purpose (abstract) as taught by Cerwin. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to further modify Freytag with Cerwin, by adding the distance sensors of Cerwin in connection to the control device (20) of


Freytag, to determine distance from sensor(s) to a workpiece for alignment purpose (abstract) as taught by Cerwin.
Regarding claim 3, modified Freytag discloses “the processing system is

configured to determine a travel speed of the welding torch based on the

determined position” (Karakas, the processing system 18 and 20 is configured to determine a travel speed of the welding torch based on determined position. Paragraph 0029, i.e., the sensor senses the speed and/or acceleration of a translational and/or rotational movement of the working head. Paragraph 0069, sensors form input signals of the control unit whose output signals are supplied to a controller. It is noted that the sensor information is feedback to the processing system).
Regarding claim 5, modified Freytag discloses “the orientation sensing system

comprises “at least one sensor configured to measure of angular changes of

the welding torch” (Karakas, paragraph 0029, 0038, 0050 and 0067, i.e., sensing a rotational position and/or rotational positional changes of the welding head).
Modified Freytag is silent regarding the sensor is gyroscope configured to measure of angular changes of an object.
Cerwin teaches “the sensor is gyroscope” (paragraph 0023, i.e., a third angle of rotation may be determined using a variety of systems and methods … gyroscopes, known in the art … The gyroscopes can be MEMS gyroscopes or other types known in the art).
The advantage of the sensor is gyroscope is for alignment purpose (abstract) as taught by Cerwin. Therefore, it would have been obvious to someone with ordinary skill in the


art at the time the invention was made to further modify Freytag with Cerwin, by adding gyroscope, to provide for alignment purpose (abstract) as taught by Cerwin.
Regarding claim 6, modified Freytag discloses “the processing system is

configured to determine “a travel direction based at least in part on a travel profile for an

operator or a job” (Karakas, 18, 20 and paragraph 0029 and paragraph 0067, i.e., sensed position and/or positional changes. Paragraph 0084, i.e., the controller can be pre-programmed in such a manner that the welding result is optimized as function of the respective position or positional change of the welding head. The travel profile means the pre-programmed data. And paragraph 0088, reference point … as part of a leaning mode of the welding device … stored in memory that a first welding task).
Modified Freytag is silent regarding processing system is configured to determine travel distance.
Cerwin teaches “processing system is configured to determine travel distance” (abstract, i.e., a computing and processing device 100 … accelerometer 110 allows for the calculation a second angle of rotation ... distance sensors can determined distance to a work piece). The advantage of having processing system is configured to determine travel distance is to determine sensor to a workpiece for alignment purpose (abstract) as taught by Cerwin. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to further modify Freytag with Cerwin, by adding the distance sensors, to determine sensor to a workpiece for alignment purpose (abstract) as taught by Cerwin.


Regarding claim 7, modified Freytag discloses “the travel profile comprises a

learned profile input using a teaching mode or an input travel profile” (Karakas, paragraph 0088, i.e., this device is first moved to a reference point P0. As part of learning mode of the welding device 2, it has been predetermined in advance and stored in memory that a first welding task, namely making a welding steam in the gravity position between the bottom plate. It is noted the travel profile is stored in the memory).
Regarding claim 8, modified Freytag discloses “the travel profile comprises

compensation for gravitational effects” (Karakas, paragraph 0088, i.e., this device is first moved to a reference point P0. As part of learning mode of the welding device 2, it has been predetermined in advance and stored in memory that a first welding task, namely making a welding steam in the gravity position between the bottom plate. It is noted the travel profile is stored in the memory. It is noted that the sensing system sense the welding torch orientation such as torch movement directions. It is inherently and necessarily that the accelerometer sensor senses movement direction is relative to a direction of gravity because an accelerometer is a device that measures proper acceleration. Therefore, accelerometer must include compensation for gravitational effects in order to sense the movement direction) on welding material during the weld.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Freytag (US 3,509,314) in view of Karakas (US 2007/0187378) and Martawibawa et al. (US 2005/0230379) as applied in claims 1, 4 and 10 above, and further in view of Katz (US 7,564,404).


Regarding claim 9, modified Freytag discloses “the processing

system determines the angular position of the welding torch in relation to an initial position” (Freytag, the processing system 20 determines angular position of welding torch relation to an initial position based on sensor feedback).
Modified Freytag is silent regarding using the following equation:

d = ϕ r

where d is the travel distance, r is the radius, and ϕ is an angle between a torch axis at the initial location and the torch axis at the angular position.
Katz teaches “the following equation: d = ϕ r” (col.10 at lines 40-45. Please noted that this equation is well known equation for measuring the angular displacement). The advantage of utilizing angular distance is to determine the location of an object.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to further modify Freytag with Katz, by adding Katz’s angular equation in modified Freytag's control unit, to determine the location of an object.
The combination of modified Freytag and Katz would meet the claimed limitation of “d = ϕ r where d is the travel distance, r is the radius, and ϕ is an angle between a torch axis at the initial location and the torch axis at the angular position” because modified Freytag teaches the torch movement with respect to a pipe workpiece such that the user can manually move the torch in angular or rotational direction in order to weld the pipe workpiece. Katz teaches the angular equation that can be stored in the control unit of modified Freytag in order to determine precise location of an object. The advantage of


utilizing angular distance is to determine the location of an object. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to further modify Freytag with Katz, by adding Katz’s angular equation in modified Freytag's control unit, to determine the location of an object. See MPEP 2143 - (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Freytag (US 3,509,314) in view of Karakas (US 2007/0187378) and Martawibawa et al. (US 2005/0230379) as applied in claims 1, 4 and 10 above, and further in view of Louis et al. (US 8,536,817).
Regarding claim 11, modified Freytag discloses all the claimed limitations as set

forth above except for the processing system is configured to receive an indication of the radius from a job information database or manual input from a user.
Louis et al. teaches “processing system is configured to receive an indication of the radius from a job information database or manual input from a user” (abstract, i.e., control software provide control of modules for generation of saddle-shaped trajectory on the two cylindrical conduits. The algorithm requires input of only a radius of each of the cylindrical conduits). The advantage of processing system is configured to receive an indication of the radius from a job information database or manual input from a user is to provide trajectories resulting intersection of two cylindrical conduits to align the workpieces


properly. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to further modify Freytag with Louis et al., by adding radius information of cylindrical conduits workpiece and motorized modules of Louis et al. to modified Louis et al.'s device, to provide trajectories resulting intersection of two cylindrical conduits to align the workpieces properly.





Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Freytag (US 3,509,314) in view of Karakas (US 2007/0187378) and Martawibawa et al. (US 2005/0230379) as applied in claims 2-3 and 5-8 above, and further in view of Ito et al. (US 6,470,263)
Regarding claim 16, modified Freytag discloses all the features of claim

limitations as set forth above except for determining travel speed based on the travel distance.
Ito et al. teaches “determining travel speed based on the travel distance” (col.1 at lines 29-45, i.e., the average vehicle speed is calculated based on changes in distance from the present position to the destination irrespective of the types of roads). Freytag teaches a welding system. Ito et al. teaches vehicle system. Ito et al. is not from the same field of endeavor as the claimed invention. However, Ito et al. teaches monitor speed of an object (Ito et al., col.1 at lines 29-31) which is reasonably pertinent to the problem faced by the inventor such as to monitor the speed of an object (para.0003 of instant application). The advantage of having automatically calculating an average speed is to


provide accurate object moving speed (col.1 at lines 45-50) as taught by Ito et al. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to further modify Freytag with Ito et al., by adding Ito et al.’s program to Freytag’s controller, to provide accurate object moving speed (col.1 at lines 45-50) as taught by Ito et al.



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Freytag (US 3,509,314) in view of Karakas (US 2007/0187378) and Martawibawa et al. (US 2005/0230379) as applied in claims 2-3 and 5-8 above, and further in view of Albrecht et al. (US 2011/0290765)
Regarding claim 17, modified Freytag discloses an operator moving the welding
torch at a travel speed (Freytag, on pg.1, col.2, at lines 49-72, i.e., a maximum travel speed).
Modified Freytag is silent regarding indicating the travel speed to an operator by: providing visual feedback via a display; provide audible feedback; or providing haptic feedback.
Albrecht et al. teaches” indicating the travel speed to an operator by: providing visual feedback via a display” (para.0029, i.e., fig.3 illustrates a travel speed versus time plot); provide audible feedback; or providing haptic feedback. Freytag teaches welding system. Albrecht et al. teaches welding system. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to further modify Freytag with Albrecht et al., by adding Albrecht et al.’s graph display to Freytag’s


device, to increase the efficiency of the actual weld procedure (para.0029) as taught by Albrecht et al.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270- 7107. The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private


PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571- 272-1000.



/JIMMY CHOU/
Primary Examiner, Art Unit 3761